United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 00-1331EA
                               _____________

Jimmy Lee Butler,                       *
                                        *
              Appellant,                *
                                        * On Appeal from the United
       v.                               * States District Court
                                        * for the Eastern District
Smith, Captain, Pulaski County Jail;    * of Arkansas.
Cummings, Miss, Pulaski County Jail; *
Ann Ardria, Miss, Finance Office,       * [Not To Be Published]
Pulaski County Jail; Randy Johnson,     *
Sheriff, Pulaski County Jail,           *
                                        *
              Appellees.                *
                                   ___________

                       Submitted: March 2, 2000
                           Filed: March 13, 2000

                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
       Federal inmate Jimmy Lee Butler appeals from the District Court&s1 28 U.S.C.
§ 1915A order dismissing with prejudice his 42 U.S.C. § 1983 complaint against three
Pulaski County, Arkansas jail officials and an employee in the jail’s financing office,
complaining that he was wrongly charged for meals while he was housed at the jail.
Having carefully reviewed the record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam), we conclude dismissal was proper because Butler has an
adequate post-deprivation remedy in state court. See Hudson v. Palmer, 468 U.S. 517,
530-37 (1984) (when state actor deprives individual of personal property, individual
does not have § 1983 claim if state law provides adequate post-deprivation remedy);
Ark. R. Crim. P. 15.2 & 15.5 (1999) (providing that motion for return of seized items
can be filed or other civil remedies can be pursued); McQuillan v. Mercedes-Benz
Credit Corp., 961 S.W.2d 729, 732 (Ark. 1998) (“Conversion is a common-law tort
action for the wrongful possession or disposition of another’s property.”).

       As to Butler's complaint that the Magistrate Judge lacked authority to “decide”
this case, we note that the Magistrate Judge and the District Court Judge followed the
procedures outlined in 28 U.S.C. § 636(b) in handling the case.

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
                                          -2-